OFFiCE OF T?IE ATTORNEY GENERAL       OF TEXAS
                                 AUSTIN




        nonorable V. A. (;ollioa, kember
    I   80~~6 of tiegents 0r the state
        ‘Peachare Colleges Of G.xam
’       Livingston,   Tarrae,




        that .yotlr 1508
        aertaio impr                                  in sav naraom,
        Texas,  the a                                in should be paid
                                                 was completed, war-
                                               the amount aped     to be
                                             irered  to Mr. lIartin, who
                                             them at a diaaouat of

                                           took in oelling~hio war-
                                          e 0piniQn of this Depart-
                                     sther the Board must or 0011


                             e .eurrent    rumw,
                             er is   reaeirable
                                              by law as money,
                          om 0r notes or aoin.   hull V. ~First
        hational bank, 1.23 0. 6. 106, 31 L. ed, ~97. hr. gartin
        Is perhaps laboring under the misapprebeuclion that a war-
        rant upon the Treasury of the State aonetituted l   paVmentu
        of the State’ B obligation.   This i8 inaorreat ; a warrant
        is efn;ply an order upon the state %easurer    to pay, out
        of appropriated   funds, as ana when the moneys are arall-
        able, a specified   6um of money. Th1.s is the mavner pre-
        scribed by lau for the payment of obligations    OP the
        state,, and all persons entering into covtraats with the
        State are charged with knwledge that payment will be
Uonoroble   v. A, Colllna   - page a




Mae in~suah mannsr ae aad whea monkys are on hand in
the Treasury. such rarrants,  vhen funds are available
for-their psyment in due order, are psid in sourrent
runcw.

           It has long been settled in this State that
the holdsr of a warrant upon the Treasury of' the State,
iasusd by the Comptroller,    who sells   the warrant at a
dimaount, aannot hold the State liable      for the loss he
thus suetains;   that an orriasr   or the State has no pm-
er to obligate   the State to pay auah least ana that
the payment of such loss in prohlbitsd      by Ssctlon 44
or Artiole   3 or the State Con8tltutl0n.     State  t. Wll-
con, 81 f. 291, 9 2. w. l26.



                               very truly   yours

                            ATl'OjblSX PltYEiUL OB TR2AF.t



                                       2. 1. R'alrahlld
                                             AssLstant